Name: Council Regulation (EEC) No 3522/80 of 22 December 1980 amending, consequent on the accession of Greece, Regulations (EEC) No 1708/80, (EEC) No 1709/80 and (EEC) No 1710/80 concerning the opening, allocating and method of administration of Community tariff quotas for certain wines falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Spain (1980/81)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 370/26 Official Journal of the European Communities 31 . 12 . 80 COUNCIL REGULATION (EEC) No 3522/80 of 22 December 1980 attending, consequent on the accession of Greece, Regulations (EEC) No 1708/80, (EEC) No 1709/80 and (EEC) No 1710/80 concerning the opening, allocation and method of administration of Community tariff quotas for certain wines falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Spain ( 1980/81 ) relevant provisions of the 1979 Act of Accession and the Protocol of Adaptation .' 3 . The table in Article 2 (2) shall be replaced by the following : '(hectolitres) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas , when the Agreement between the European Economic Community and Spain was signed on 29 June 1970 ('), the Community undertook to open tariff quotas for certain wines falling within sub ­ heading ex 22.05 C of the Common Customs Tariff and originating in Spain ; whereas this commitment was supplemented by the Protocol of Adaptation between the Community and Spain consequent on the accession of Greece ; whereas the Community by Regulations (EEC) No 1708 / 80 , (EEC) No 1709/ 80 and (EEC) No 1710/ 80 (2), has already opened Community tariff quotas for the said products ; whereas , the abovementioned Regulations should be amended accordingly, Member State Sherry falling within subheadings : ex 22.05 C III a) 1 and ex 22.05 C IV a) 1 ex 22.05 C III b) 1 and ex 22.05 C IV b) 1 Benelux 51 450 155 590 Denmark 4 000 22 000 Germany 17 000 20 000 Greece 120  France 250 150 Ireland 1 500 3 700 Italy 1 500 60 United Kingdom 21 500 415 000 Total 97 320 616 500' 4 . The following paragraph shall be added to Article 2 : '4 . Should sherry falling within subheadings ex 22.05 C III b) 1 and ex 22.05 C IV b) 1 be required in Greece , that country shall draw a suitable share from the reserve to the extent permitted by the amount of the reserve .' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1708 / 80 is hereby amended as follows : 1 . In Article 1 ( 1 ), the volume of sherry falling within subheadings ex 22.05 C III a) 1 and ex 22.05 C IV a) 1 shall be increased from ' 108 000' to ' 108 120 ' hectolitres . 2 . The following subparagraph shall be added to Article 1 ( 1 ): 'Within these tariff quotas , Greece shall apply customs duties calculated in accordance with the Article 2 Regulation (EEC) No 1709/ 80 is hereby amended as follows : 1 . The following subparagraph shall be added to Article 1 ( 1 ): 'Within this tariff quota, Greece shall apply customs duties calculated in accordance with the relevant provisions of the 1979 Act of Accession and the Protocol of Adaptation.' ; ¢) OJ No L 182 , 16 . 8 . 1970 , p. 2 . ; 2 ) OJ No L 167 , 1 . 7 . 1980 , pp . 28 , 32 and 39 . 31 . 12 . 80 Official Journal of the European Communities No L 370/27 r 3 . The table in Article 2 (2) shall be replaced by the following : 2 ." The following paragraph 4 shall be added to Article 2 : *4 . Should such goods be required in Greece, that country shall draw a suitable share from the reserve to the extent permitted by the amount of the reserve .' I '(hectolitres) Benelux 5 422 Denmark 1 739 Germany 3 000 Greece 8 France 480 Ireland 131 Italy 917 United Kingdom 5 911 ' Article 3 Regulation (EEC) No 1710/ 80 is hereby amended as follows : 1 . In Article 1 ( 1 ) the tariff quota shall be increased from '22 000' to '22 008 ' hectolitres . 2 . The following subparagraph shall be added to Article 1 ( 1 ): 'Within this tariff quota, Greece shall apply customs duties calculated in accordance with the relevant provisions of the 1979 Act of Accession and the Protocol of Adaptation.' Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980 . For the Council The President J. SANTER